                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO

DAVID MANSFIELD,

       Plaintiff,

v.                                                                      No. 18-cv-1081 MV/SMV

FNU TURTELLO,

       Defendant.

                                  ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. Plaintiff, David Mansfield, filed this civil

rights proceeding under 42 U.S.C. § 1983 on November 19, 2018. [Doc. 1]. Plaintiff did not pay

the $400 filing fee or submit an application to proceed without prepayment of fees or costs pursuant

to 28 U.S.C. § 1915. On November 20, 2018, the Court ordered Plaintiff to cure this deficiency

within 30 days by either paying the $400 filing fee or submitting an application to proceed in forma

pauperis. [Doc. 2]. The Order advised Plaintiff that, if he failed to cure the deficiency within the

30-day time period, the Court could dismiss this proceeding without further notice. [Doc. 2] at 1.

The Court also sent Plaintiff the forms for submitting an application under § 1915. Id. More than

30 days has elapsed since entry of the Court’s Order to Cure Deficiency and Plaintiff has not paid

the $400 filing fee, submitted an application to proceed under § 1915, or otherwise responded to

the Court’s November 20, 2018 Order.

       Under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required collect the filing fee from

the Plaintiff or authorize Plaintiff to proceed without prepayment of the fee. 28 U.S.C. §§ 1914(a),

1915(a) (2018). Plaintiff has failed to either pay the $400 filing fee or submit an application to
proceed under § 1915. Therefore, the Court will order Plaintiff to show cause within 30 days of

the date of entry of this Order why this proceeding should not be dismissed for failure to comply

with the requirements of 28 U.S.C. §§ 1914 and 1915 and with the Court’s November 20, 2018

Order to Cure Deficiency. If Plaintiff does not show cause within 30 days, the Court may dismiss

this case without further notice.

       IT IS THEREFORE ORDERED that Plaintiff, David Mansfield, show cause, no later

than June 3, 2019, why his Complaint should not be dismissed for failure to comply with 28 U.S.C.

§§ 1914 and 1915 and with the Court’s November 20, 2018 Order to Cure Deficiency.

       IT IS SO ORDERED.

                                                    _________________________________
                                                    STEPHAN M. VIDMAR
                                                    United States Magistrate Judge




                                               2
